Detailed Action

Acknowledgements 


1.   	This communication is in response to the Request for Continued Examination of Application No. 14/447,384, filed on 12/14/2020.
2. 	Claim(s) 1-3, 6-9, 21-23, 26-27 and 29-44 are currently pending and have been fully examined.
3.	Claim(s) 4-5, 10-20, 24-25 and 28 have been cancelled by the Applicant. 

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Continued Examination Under 37 C.F.R.- §1.114
6.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 12/14/2020 has been entered. 

Response to Applicant’s Comments/Remarks


Applicant’s  Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection directed toward Applicant’s claim of, “receiving via the communications network, by payment processing computing equipment associated with a payment processor, a request for an executable encryption function code to encrypt payment information associated with the online purchase transaction from the client software on the user computing equipment;” citing par. [0009], [0036], [0056], [0066], [0072], [0081] and [0091]-[0092].

Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) rejection directed toward Applicant’s claim of, “receiving via the communications network, by payment processing computing equipment associated with a payment processor, a request for an executable encryption function code to encrypt payment information associated with the online purchase transaction from the client software on the user computing equipment;” citing par. [0009], [0036], [0056], [0066], [0072], [0081] and [0091]-[0092] has fully been considered and is persuasive; therefore, the rejections are withdrawn
Applicant’s Argument #2:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejection directed toward Applicant’s use of “client software using the executable code.”
Examiner’s Response to Argument #2:
Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejection directed toward Applicant’s use of “client software using the executable code” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #3:
Applicant contends that the amended claim 6 obviates the 35 USC 112(a) rejections.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim 6 obviates the 35 USC 112(a) rejections has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #4:
Applicant contends that the amended claim(s) 30 & 32 obviates the 35 USC 112(a) rejections.
Examiner’s Response to Argument #4:
Applicant’s argument that the amended claim(s) 30 & 32 obviates the 35 USC 112(a) rejections has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #5:
Applicant contends that the amended claim(s) 34 obviates the 35 USC 112(a) rejections.
Examiner’s Response to Argument #5:

Applicant’s Argument #6:
Applicant contends that the amended claim(s) 6 obviates the 35 USC 112(b) rejections.
Examiner’s Response to Argument #6:
Applicant’s argument that the amended claim(s) 6 obviates the 35 USC 112(b) rejections has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #7:
Applicant contends that the amended claim(s) 26 & 30 obviates the 35 USC 112(b) rejections.
Examiner’s Response to Argument #7:
Applicant’s argument that the amended claim(s) 26 & 30 obviates the 35 USC 112(b) rejections has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #8:
Applicant contends that the amended claim(s) 32 obviates the 35 USC 112(b) rejections.
Examiner’s Response to Argument #8:


Applicant’s Argument #9:
Applicant contends that the amended claim(s) 33 & 34 obviates the 35 USC 112(b) rejections.
Examiner’s Response to Argument #9:
Applicant’s argument that the amended claim(s) 33 & 34 obviates the 35 USC 112(b) rejections has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Examiner Comments
8.	As to claim(s) 35-44, Applicant should simply remove the “computer program product language” and simply recite: 
36. The non-transitory medium defined in claim 35 further performing the steps of:
	identifying…
	decrypting…




Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim(s) 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 35, Applicant recites, “a computer program product comprising a non-transitory computer readable memory storing computer executable instructions thereon that cause a payment processor of payment processing computing equipment to perform a method, the instructions comprising;” however, it is unclear HOW Applicant’s claimed invention works for it is unclear HOW a “computer program product,” interpreted to be “software-per-say” to comprise a non-transitory computer readable memory storing computer executable instructions thereon that cause a payment processor of payment processing computing equipment to perform a method, the instructions comprising.
Dependent claim(s) 36-44 are also rejected for being dependent upon rejected claim 35. 

Claim Rejections - 35 USC § 112

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claim(s) 1-3, 6-9, 21-23, 26-27 and 29-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the scope of the claim is unclear as Applicant recites, “wherein the executable encryption function code is executable by the client software to encrypt payment information associated with the online purchase transaction;”  Here, Applicant’s claim is directed to a “payment processing computing equipment;” however, Applicant’s claim language is directed toward the operations of a “client software.” Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.1
As to claim 1, the scope of the claim is unclear as Applicant recites, “encrypted payment information encrypted by the client software using the executable encryption function code on the user computing equipment;” Applicant’s claim is directed to a “payment processing computing equipment;” however, Applicant’s claim language is 2 

	Claim(s) 21 and 35 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-3, 6-9, 22-23, 26-27, 24-34 and 36-44 are also rejected for being dependent upon rejected claims 1, 21 and 35.
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  

    PNG
    media_image1.png
    875
    577
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information



PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/24/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        2 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”